DETAILED ACTION
Reasons for Allowance
Claims 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 10, the prior art fails to anticipate and/or render obvious either solely or in combination: “perform detection processing by determining a divided video signal for each color of red, green, and blue included in the image captured by the imaging device, and (i) multiplying each divided video signal by a respective first predetermined parameter set for each color based on the mode of the light source device, the predetermined parameters forming a first specific ratio in-of the normal light observation mode, and (ii) multiplying each of the divided video signals of the captured image for each color by a respective second predetermined parameter set for each color forming a second specific ratio, which is different from  the first specific ratio, of the infrared light observation mode”.
Claims 11 and 12 depend upon allowable base claim 10 and are therefore considered to be allowable at least by virtue of their dependency upon allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793